Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed January 26, 2021.
Claims 1, 7, 8, 14, and 15 have been amended.
Claims 4, 11, and 18 have been canceled.
Claims 1-3, 5-10, 12-17, and 19-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2016/0094492A1) in further view of Koh et al. (US Publication 2019/0392926 A1) and Jian et al. (WO2014174431A1).
Regarding claim 1, Li teaches a method comprising: 
receiving, from a client device, a query that includes an identification of a user profile, the query to be performed upon a collection of … associated with the user profile (The customer types the chat message “ETLSrv1, show all the data sources” into the chat application)([0217]; a query directed to “ETLSrv1” is received); 
identifying … associated with the user profile based on the query (The chat content analyzer 1412 analyzes a chat message … A message mapping definition 1410 for a chatbot contains the input chat message templates 1430 to define how to map an input message into a method invocation based on pattern matching)([0227-0228]; a query is analyzed to identify data associated with an account (e.g. “ETLSrv1”), … including video data (The outgoing chat message templates 1432 may bring video clip)([0228]);
generating a response to the query … (The message mapping definition 1410 also contains the outgoing chat message templates 1432 to define an outgoing chat message template 1430 responding to an incoming chat message)([0228]); and 
causing display of a presentation of the response to the query within a chat interface at the client device (the chatbot “ETLSrv1” shows all the data sources supported by an ETL server in the chat session)([0217]).
Li differs from the claim in that Li fails to teach the query is performed upon a collection of media content to identify media content including video content within the collection in generating a response. However, querying a collection of media content to identify media content including video content within the collection in generating a response is taught by Koh (FIG. 10A is an exemplary variation of a GUI 1000 a displaying at least one image 1010 within a conversation with the AI medical assistant, such as in response to a user input 1020 ... (e.g., “Show me patient's most recent MRI images”, “Show me Jane Doe's last chart”, etc.). The AI medical assistant system may be configured to retrieve any suitable images … Other kinds of media may be presented in the user interface ...  such as in response to a user input 1050 including a request for video … training videos)([0092-0093]; Figures 7A-10B – various queries for media content (e.g. image and videos) and associated responses is shown). The examiner 
The combination of Li-Koh fails to teach displaying for a period of time, the period of time defined by a number of video plays of the video data associated with the media content. However, displaying for a period of time, the period of time defined by a number of video plays of video data associated with media content is taught by Jian (One way of defining said self destruction condition comprises defining a certain number of defined views of said self destructive video after which said self destructive video is automatically removed)(page 10 lines 1-3). The examiner notes, Li, Koh, and Jian teach a method for providing resources to a user. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Li-Koh to include the displaying of Jian such that the method displays video data for a period of time defined by number of video plays. One would be motivated to make such a combination to provide the advantage of preventing the misuse of videos (Jian, page 2 lines 17-18). 
Regarding claim 2, Li-Koh-Jian teach the method of claim 1, wherein the response to the query includes content that comprises a display duration, and the method further comprises: 
receiving an input that selects the presentation of the response to the query at the client device (Koh - multiple images may be displayed on the user interface. Multiple images may, for example, be arranged in a “carousel” that may be navigated by the user swiping or sliding through the images on the carousel … Multiple videos may be arranged in a “carousel” that a user may navigate to view selected videos)([0092-0093]; a user interacts media presented); and 
(Koh - FIG. 10B is an exemplary variation of a GUI 1000 b displaying at least one video 1040 within a conversation with the AI medical assistant ... content may be selectively designated for deletion after a predetermined time such as 10 seconds, 30 seconds, a minute, 10 minutes, or any suitable period of time)([0093-0109]; certain media files (e.g. video) have a playback duration, viewing the file displays associated content for a duration).
Regarding claim 5, Li-Koh-Jian teach the method of claim 1, wherein the query includes a natural language query, and wherein the method further comprises: 
determining a query term based on the natural language query (Li - a Natural Language Understanding (NLU) system may be used to create a more conversational/user-friendly set of messages)([0181]); and 
identifying the media content based on the query term (Li - The customer types the chat message “ETLSrv1, show all the data sources” into the chat application, and the chatbot “ETLSrv1” shows all the data sources supported by an ETL server in the chat session)([0217]; a query term (e.g. “show all the data sources”) is determined and results are identified for generating a display).
Regarding claim 6, Li-Koh-Jian teach the method of claim 1, wherein the presentation of the response to the query includes a display of a user identifier associated with the user profile (Koh - FIG. 10A is an exemplary variation of a GUI 1000 a displaying at least one image 1010 within a conversation with the AI medical assistant, such as in response to a user input 1020 including a request for images)([0092]; Figure 10A – an exemplary display of a response to a query including an associated user identifier (i.e. “Bot M.D”) is shown).
Regarding claim 7, Li-Koh-Jian teach the method of claim 1, wherein the receiving the query that includes the identification of the user profile includes: 
(Koh - FIG. 6A is an exemplary variation of a GUI 600 a displaying a list of text conversations, or chats, with various contacts within the AI environment ...  A first chat 610 is associated with an AI medical assistant, and may be selected)([0081]); and
causing display of an interactive interface configured to receive the query in response to the input that selects the identifier of the user profile (Koh - selected by a user desiring to converse with the AI medical assistant)([0081]).
Regarding system claims 8-9 and 12-14, the claims generally correspond to method claims 1-2 and 5-7, respectively, and recite similar features in system form; therefore, the claims are rejected under similar rational. 
Regarding non-transitory machine readable storage medium claims 15-16 and 19-20, the claims generally correspond to method claims 1-2 and 5-6, respectively, and recite similar features in non-transitory machine readable storage medium form; therefore, the claims are rejected under similar rational. 

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Koh, Jian, and in further view of “New layout - any way to sort searches by view count?” (publically accessible December 7, 2012); hereinafter referred to as Layout.
Regarding claim 3, Li-Koh-Jian teach the method as applied above, Li-Koh-Jian differs from the claim in Li-Koh-Jian fails to teach determining a view count for queried media content and ranking the media content. However, determining a view count for queried media content and ranking the media content is taught by Layout (is there any way to sort the results from your search query by view count ... Add &search_sort=video_view_count at the end of the search result)(page 1). The examiner notes, Li, Koh, Jian, and Layout teach a method providing resources to a user. As such, it would have been obvious 
Regarding system claim 10, the claims generally correspond to method claim 3, and recite similar features in system form; therefore, the claim is rejected under similar rational. 
Regarding non-transitory machine readable storage medium claim 17, the claims generally correspond to method claim 3, and recite similar features in non-transitory machine readable storage medium form; therefore, the claim is rejected under similar rational. 

Response to Arguments
Applicant's arguments, see page 3 of applicant's remarks, filed January 26, 2021, with respect to the 35 U.S.C. §112 rejection have been fully considered and are persuasive. The 35 U.S.C. §112 rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 103 prior art rejection of claims 1-3, 5-10, 12-17, and 19-20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for presenting video data for a period of time defined by a number of video plays.
9130779 B2
9237202 B1
10616162 B1 
20060051061 A1 
20170171252 A1 
20170262139 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YONGJIA PAN/Primary Examiner, Art Unit 2145